The Honorable Louis McJunkin State Representative P.O. Box 223 Springdale, Arkansas 72765-0223
Dear Representative McJunkin:
You have requested an Attorney General opinion concerning "extra" automobile dealer tags. More specifically, you have asked:
  (1) Can an employee of an automobile dealer drive a vehicle with extra dealer tags as part of that employee's compensation?
  (2) Can a member of an automobile dealer's family, who does not work at the dealership, and who is not trying to sell the vehicle, be allowed to operate a vehicle owned by the dealership using extra dealer tags?
RESPONSE
Question 1 — Can an employee of an automobile dealer drive a vehicle withextra dealer tags as part of that employee's compensation?
It is my opinion that the answer to this question will depend on whether the employee's compensation can be construed to constitute a purpose consistent with the operation of the dealership.
This issue is governed by A.C.A. § 27-14-601(a)(6)(C), which states:
  When a dealer's master license plate or extra license plate is attached to any dealer-owned motor vehicle, the motor vehicle may be driven or operated upon the public highways for any purpose consistent with the operation of the dealership, by the licensed dealer or any other person authorized by the licensed dealer.
A.C.A. § 27-14-601(a)(6)(C) (emphasis added).
The unambiguous language of the above-quoted statute indicates that the determining factor will be whether the reason for operating the vehicle with the extra dealer tag is consistent with the operation of the dealership. The question of whether any given reason is consistent with the operation of a particular dealership is a question of fact. If it can be factually established that an employee's compensation in the form of the use of a vehicle with an extra dealer tag is consistent with the operation of the dealership, then it can be concluded that the employee's use of the vehicle with the "extra dealer tag" is permissible. Again, the consistency of a particular purpose with the operation of a particular dealership is a question of fact.
You have specifically inquired as to whether the language of A.C.A. §27-14-1701 would prohibit this use of a vehicle.1 That statute states in pertinent part:
27-14-1701. Operation of vehicles under special plates.
  (a) A manufacturer or dealer owning any vehicle of a type otherwise required to be registered under this chapter may operate or move it upon the highways solely for purposes of transporting, testing, demonstrating, or selling it without registering each vehicle, upon condition that any such vehicle display, in the manner prescribed in  27-14-716, a special plate issued to the owner as provided in this subchapter.
A.C.A. § 27-14-1701(a).
The above-quoted statute deals exclusively with registration requirements, and simply creates an exception to the registration requirement for manufacturers and dealers who are driving un-registered vehicles for the purpose of transporting, testing, demonstrating, or selling. This statute does not affect the requirements for operating a vehicle with an extra dealer tag.
Question 2 — Can a member of an automobile dealer's family, who does notwork at the dealership, and who is not trying to sell the vehicle, beallowed to operate a vehicle owned by the dealership using extra dealertags?
It is my opinion, based upon the language of A.C.A. § 27-14-601(a)(6)(C) (quoted above in response to Question 1), that in order for such a usage to be permissible, the automobile dealer's family member must have been authorized by the dealer to operate the vehicle with the extra dealer tag, for a purpose that is consistent with the operation of the dealership. The issue of whether the family member has been authorized by the dealer to operate the vehicle for a purpose that is consistent with the operation of the vehicle is purely a question of fact that will depend upon the specific circumstances of each case.
As explained in response to Question 1, the determining factor in the permissibility of the use of an extra dealer tag is not whether the person operating the vehicle with the tag is officially employed by the dealer, but rather, whether the person's purpose in operating the vehicle is consistent with the operation of the dealership. (The person must, of course, also be authorized by the dealer to operate the vehicle.)
Unless it can be factually established that the dealer's family member has been authorized by the dealer to operate the vehicle with the extra dealer tag for a purpose that is consistent with the operation of the dealership, this person's use of the vehicle for that purpose is not permissible.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which
I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 You actually referred to A.C.A. § 27-14-602, but you quoted language that can only be found in A.C.A. § 27-14-1701.